WRIGHT, Judge
(dissenting).
I must respectfully dissent from the opinion of my colleagues in this matter.
I most frankly admit that the evidence of the appellee in support of her charged grounds for divorce, when considered on appeal by reviewing a cold record, is extremely tenuous and subject to scepticism as’ to its verity. The vantage point of an appellate court tends to often be remote. It may be, and has been, said that our cold and technical viewpoint would be measurably tempered had we been present on the field where the contest was’ waged and where we could feel’ the heat of battle and observe the contestants in action, as did the trial judge below. It is because the ’-appellate’ courts have realized there is’ distinct advantage in being a participant'' in ’ and dose observer of the battle as it ebbs and flows,' that 'they have declared’ and’’consistently followed the ' principle that'the finding offa'ct’of the trial j’udge will’flot be *632disturbed on appeal if under any reasonable inference from the evidence the decree is fairly supported. Adams Supply Co. v. U. S. Fidelity & Guaranty Co., 269 Ala. 171, 111 So.2d 906; Lamar v. Lamar, 263 Ala. 391, 82 So.2d 558.
The majority opinion does not disclose any of the evidence, thus it is not indicated wherein the decree of the trial court was plainly and palpably wrong. I am led to believe that the basis of the majority opinion is the disbelief of the testimony of the appellee. It is in this area that I feel the majority went astray.
Our review of the evidence causes us to conclude that there was sufficient evidence, if believed, to support the finding of fact and decree of the trial court.
Whether this Court, upon review, does or does not, believe the witness, is not a proper ground for reversal. Under the authority of innumerable decisions of our appellate courts, we are not to substitute our judgment for that of the trier of the facts on the effect of evidence dealing with the pivotal question of fact. This rule applies, even though we might have reached a different conclusion from the same facts. Vickers v. Vickers, 273 Ala. 645, 144 So.2d 8; Krieger v. Krieger, 276 Ala. 466, 163 So.2d 623.
Experience has taught us that reasonable men may differ in their conclusions from the same set of facts. The majority of this Court has reached a different conclusion from the trial judge after reviewing the transcript of the evidence below. I think they are wrong to reverse on that basis. I believe there is evidence in the record to support the presumption of the correctness of the decree of the court below. Whether I differ with the trial judge as to the credibility of the witness presenting the evidence is not the point of consideration on review. After indulging all presumptions raised by law and all reasonable inferences arising from the evidence, I cannot hold that the decree of the trial court is plainly and palpably wrong.